 



Exhibit 10 (g) (iv)
AMENDMENT NUMBER THREE
TO THE
HARRIS CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
has heretofore adopted and maintains the Harris Corporation Supplemental
Executive Retirement Plan, as amended and restated effective March 1, 2003 (the
“Plan”);
     WHEREAS, the Corporation, by action of the Management Development and
Compensation Committee of the Corporation’s Board of Directors (the
“Compensation Committee”), has the authority to amend the Plan pursuant to
Section 8.1 of the Plan;
     NOW, THEREFORE, pursuant to the power of amendment contained in Section 8.1
of the Plan, the Plan is hereby amended, solely with respect to amounts deferred
after December 31, 2004, effective as of the date set forth at the end hereof in
the following respect:
     1.0 The following Section 4.1(d) is added to the Plan immediately after
Section 4.1(c):
4.1(d) Other Deferrals. To the extent that any award or payment under the Harris
Corporation 2000 Stock Incentive Plan, the Harris Corporation 2005 Equity
Incentive Plan or any successor thereto, that is excluded from the definition of
Compensation is to be deferred pursuant to action of the Compensation Committee,
the amount which is so deferred shall be credited to the Account of the affected
Participant, and the Compensation Committee shall determine the extent to which
the Participant shall be vested in the balance of his or her Account
attributable to such amount. Notwithstanding anything to the contrary herein, a
Participant whose Account is credited with an amount pursuant to this
Section 4.1(d) may make separate elections under Sections 6.3 and 6.7 of

 



--------------------------------------------------------------------------------



 



the SERP with respect to the balance of his or her Account attributable to such
amount at the time and in the manner permitted by the Committee.
     2.0 Section 5.1 of the Plan is hereby amended and restated in its entirety
to read as follows:
5.1 Establishment of Accounts. An Account shall be established on the books of
the Corporation in the name of and on behalf of each Participant. A
Participant’s Account shall be credited in an amount equal to (i) the
Compensation the Participant elected to defer pursuant to Section 4.1 and
related Matching Pre-Tax Contributions, (ii) awards or payments that are
deferred pursuant to Section 4.1(d), (iii) the Profit Sharing Contribution that
was not made to the Retirement Plan because of limitations imposed under
Sections 401(a)(17) and 415 of the Code, (iv) any special awards granted to the
Participant pursuant to Section 4.2, (v) any amount permitted to be credited to
the Participant’s Account by the Committee pursuant to Section 4.3, and (vi) any
deemed investment gains and losses determined pursuant to Section 5.2.
     IN WITNESS WHEREOF, Harris Corporation has caused this instrument to be
executed by its duly authorized officer on this 19_ day of April, 2007.

            HARRIS CORPORATION


      By:   /s/ Charles J. Greene         Name:   Charles J. Greene       
Title:   Vice President, Tax and Treasurer     

 
Attest:


/s/ Scott T. Mikuen          
Corporate Secretary

 